Citation Nr: 0712993	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
muscular myalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a noncompensable rating 
for muscular myalgia.  The evaluation was increased to 20 
percent by a February 2005 rating decision.

In April 2007, the veteran filed a Motion to Advance his case 
on the Board's docket.  Good or sufficient cause having been 
shown, the motion was granted. 


FINDING OF FACT

The veteran's muscular myalgia has not been productive of 
widespread constant symptoms which are refractory to therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
muscular myalgia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, Diagnostic 
Code 5025 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, reports of VA examination, and private medical 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate disability rating or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Historically, in a November 1948 rating decision, the veteran 
was granted service connection for muscular myalgia based on 
complaints of bilateral leg pain, and a noncompensable 
disability rating was assigned from February 1946.  

The veteran filed the instant request for an increased rating 
in June 2003.   In an April 2004 rating decision, the RO 
continued the noncompensable rating.  The veteran disagreed 
and initiated the instant appeal.  In a February 2005 rating 
decision, the RO awarded an increased 20 percent rating 
effective June 16, 2003, the date of claim.  The veteran 
indicated continued disagreement, and his claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The veteran's muscular myalgia is currently rated by analogy 
under Diagnostic Code 5025.  38 C.F.R. § 4.71a.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5025, a 20 percent rating is assigned 
for fibromyalgia with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety or Raynaud's-like 
symptoms that are: episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one third of the 
time.  Id.  A 40 percent is warranted for symptoms that are 
constant, or nearly so, and refractory to therapy.  Id.  

A Note following Diagnostic Code 5025 indicates that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e. cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  Id.

Considering the objective and competent medical evidence of 
record, and in light of the applicable laws and regulations, 
the Board finds that the veteran's muscular myalgia does not 
warrant an evaluation in excess of 20 percent.  See 38 C.F.R. 
§§ 4.3, 4.7.  

The Board notes records from Dr. SJR dated in October 2002 
show the veteran had constant back pain radiating to his legs 
and was unable to ambulate on stairs.  However, an October 
2003 from Dr. SJR shows the veteran was going to physical 
therapy for both his legs and lower extremities.  

Upon VA examination in October 2003, the veteran reported 
pain in his thighs and muscles.  Getting up in the morning 
and bad weather were listed as precipitating factors whereas 
walking and Tylenol medication were considered alleviating 
factors.  The veteran used a cane, but denied the use of 
crutches, brace, or corrective shoes.  There were no 
constitutional symptoms of bone disease.  There was no 
evidence of deformity angulation of any bones.  There was no 
malunion, loose motion, or false joints.  The examiner found 
no evidence of tenderness, drainage, edema, painful motion, 
weakness, redness, or heat.  He walked slowly erect with no 
list, tilt or limp.  There was no shortening of the legs. 

Records from Dr. SJR dated in June 2004 again show the 
veteran used a cane to stabilize himself.  They do indicate 
the veteran used a significant amount of energy to walk any 
distance and that he continued to have a forward flexed gait 
with short strides and flexed knee.  However, Dr. SJR noted 
that the veteran was going to physical therapy to gain 
strength and mobility and would benefit from even more 
physical therapy and a strengthening program.

A January 2005 record from Dr. JMB confirms the veteran 
needed a cane for balance and had pain in his legs.  Dr. JMB 
further noted the veteran's gait was slow, short in stride 
with legs appearing stiff at the knee.  There was no evidence 
of spastic movement.  Cranial nerves, strength, and sensation 
were normal.  

Upon VA examination in January 2005, the veteran complained 
of bilateral lower extremity pain and stiffness.  He 
indicated prolonged ambulation was a precipitating factor.  
He stated that he was able to ambulate with a straight cane 
up to 1 to 2 blocks.  Muscle strength in the right lower 
extremity was 4/5 and 4-/5 on the left.  There was no muscle 
herniation.  The muscle groups were able to move the joint 
independently.  X-rays of the bilateral femurs showed diffuse 
osteopenia and mild sclerotic changes at the acetabulum.  The 
veteran was diagnosed with "myalgia of the bilateral thighs, 
service connected" and osteoporosis.  

VA outpatient treatment records dated in June 2005 reveal the 
veteran denied stiffness, cramping, or joint pain.  He had 
full range of motion in the lower extremities.  In July 2005 
and August 2005, the veteran indicated he was unable to walk 
distances; however, he was able to slowly ambulate with the 
use of a cane. 

A follow-up visit with Dr. SJR dated in June 2005 reveals the 
veteran was undergoing physical therapy with a balance 
program, as well as a strengthening program.  The veteran 
continued to need a cane for balance and gait.  On 
examination the veteran had limited range of motion of his 
back and neck, but satisfactory range of motion of his knees 
and ankles.  Neurologically his motor and sensory were 
intact.  Aside from the service connected muscular myalgia, 
the veteran was also diagnosed with non-service connected 
sciatica and spinal stenosis.  

Upon VA mental examination in September 2005, the veteran 
complained of chronic pain and difficulty with ambulation.  
There were no objective findings as it was a psychiatric 
evaluation.  

Upon review of the evidence, the Board finds there have been 
no objective findings to warrant an increase to 40 percent.  
Though the veteran has complained of walking with a shuffling 
type gait, weakness, using a cane for balance, chronic leg 
pain, and a limit on ambulation, these are provided for in 
the current 20 percent rating.  Moreover, there has been no 
evidence that muscular myalgia affects both the axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  In this regard, the 
veteran's service-connected muscular myalgia pertains to his 
legs.  Neither his back, nor upper extremities are service-
connected.  Thus, any symptoms in those areas could not be 
used to assign an evaluation for his muscle myalgia.  See 
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disability is to be avoided).  

While the veteran's disability is rated analogously to 
fibromyalgia, the fact remains that he does not have that 
disorder, and the evaluations assigned for that disorder 
contemplate widespread musculoskeletal pain, not pain 
confined to just the lower extremities.  Additionally, the 
record shows that physical therapy and a strengthening 
program were recommended to further alleviate the veteran's 
symptoms, indicating the disorder is not refractory to 
treatment.  Thus, the evidence simply does not support the 
criteria for a higher rating.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of the record 
which would avail the veteran of a higher disability rating.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his muscular myalgia disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
muscular myalgia is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


